DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of May 31, 2022.

Claims 2 and 15-38 have been cancelled and claims 39-42 added.

Applicant’s amendment to claims 1-6 and 10-12 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 103 rejection thereof.

Applicant’s amendment to claim 1 overcomes the previously presented double patenting rejection thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13:  Claim 1 requires “first and second interconnecting segments”.  As such it is unclear if the “interconnecting segment” of claim 13 is one of the first and second segments required by claim 1 or a separate segment.

Regarding claim 14:  Claim 1 requires “first and second interconnecting segments”.  As such it is unclear which of these two segments the recitation of “said interconnecting segment” in lines 2 and 4 of claim 14 is referring to.

Regarding claim 41:  Claim 1 requires “first and second interconnecting segments”.  As such it is unclear which of these two segments the recitation of “the interconnecting segment” in line 1 of claim 41 is referring to.

Regarding claim 42:  Claim 1 requires “first and second interconnecting segments”.  As such it is unclear which of these two segments the recitation of “the interconnecting segment” in line 1 of claim 42 is referring to.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 14, 39, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langset (US 6,000,471) in view of Toews (US 2019/0154010).

Regarding claim 1:  Langset discloses a method for configuring wellbores in a thermally productive geologic formation Abstract, Figure, the method comprising:
drilling in said formation an inlet wellbore 2 - Figure and an outlet wellbore 4 - Figure; and
drilling between said inlet wellbore and said outlet wellbore to form a continuous geothermal recovery well Figure having first A (see reproduction of the Figure below) and second B (see reproduction of the Figure below) interconnecting segments between said inlet well and said outlet well, said interconnecting segments having a predetermined angular configuration relative to said inlet well and said outlet well within said formation Figure, said first interconnecting segment comprising a first lateral wellbore extending from a downhole end of said inlet wellbore to a downhole junction C (see reproduction of the Figure below) and said second interconnecting segment comprising a second lateral wellbore extending from a downhole end of said outlet wellbore to said downhole junction Figure, said second lateral wellbore disposed at a depth greater than a depth of said first lateral wellbore Figure.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B[img-media_image1.png])]
    PNG
    media_image2.png
    505
    692
    media_image2.png
    Greyscale


Langset discloses all of the limitations of the above claim(s) except for the method further comprising conditioning at least said interconnecting segments by sealing the segments to facilitate thermal recovery by working fluid flow therethrough said interconnecting segments being at least partially open hole.
Toews discloses a method for configuring wellbores in a thermally productive geologic formation Abstract, the method comprising:
drilling independently in said formation a well Fig 7 having an inlet well 14 and an outlet well 16;
drilling an interconnecting segment 20 between said inlet well and said outlet well Fig 7, said interconnecting segment having a predetermined angular configuration relative to said inlet well and said outlet well within said formation Fig 7; and
conditioning [0016], [0022], [0067] at least said interconnecting segments by sealing the segments to facilitate thermal recovery by working fluid flow therethrough, said interconnecting segments being at least partially open hole [0008], [0015], [0029], [0066].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Langset so that the interconnecting segments were treated by sealing the segments to facilitate thermal recovery by working fluid flow therethrough, said interconnecting segments being at least partially open hole as taught by Toews in order to have been able to augment the thermal conductivity of the formation while still allowing direct interaction with the working fluid [0029].

Regarding claim 3:  Wherein conditioning includes introducing at least one of a composition not native to said formation working fluid - [0016], [0022], [0067] of Toews or performing a unit operation [0015], [0022], [0069], [0072], [0084] of Toews.

Regarding claim 5:  Wherein said unit operation includes controlling the temperature of drilling fluid, pre-cooling a rock face in said formation being drilled, and sealing pore space in said formation [0015], [0022], [0069], [0072], [0084] of Toews.

Regarding claim 14:  The method further including positioning said interconnecting segment relative to a plane of said inlet wellbore and a plane of said outlet wellbore within said formation where the plane of said interconnecting segment is in a plane that is selected from the group comprising: an orthogonal plane, an acute plane, an obtuse plane, a coplanar plane, and a parallel plane relative the plane of at least one of the inlet wellbore and outlet wellbore Figure of Langset.

Regarding claim 39:  Wherein the downhole end of the inlet wellbore comprises a first juncture 7 of Langset from which the first lateral wellbore extends, and the downhole end of the outlet wellbore comprises a second juncture 8 of Langset from which the second lateral wellbore extends, and at least the first juncture and second juncture of Langset, as modified, are open hole [0008], [0015], [0029], [0066] of Toews.

Regarding claim 40:  Wherein the second lateral wellbore is slanted downward and the downhole junction resides at a depth greater than a depth of the downhole end of the outlet wellbore, and comprising configuring the well for flowing the working fluid from the inlet wellbore to the downhole junction and from the downhole junction to the outlet wellbore figure, 2:1-7 of Langset.

Regarding claim 42:  Langset, as modified, discloses all of the limitations of the above claim(s) except for the interconnecting segment comprising i) a first group of lateral wellbores extending from a downhole end of the inlet wellbore to a plurality of downhole junctions, and ii) a second group of lateral wellbores extending from a downhole end of the outlet wellbore to the plurality of downhole junctions, each of the first group of lateral wellbores connected to a respective one of the second group of lateral wellbores at a respective junction of the plurality of junctions, and the conditioning comprises flowing the working fluid from the inlet wellbore to the plurality of downhole junctions and from the plurality of downhole junctions to the outlet wellbore.
Toews further discloses that the inlet well includes a group of lateral wellbores extending therefrom Fig 5 and interconnecting with a plurality of lateral wellbores extending from the outlet well Fig 5.  These interconnected lateral wellbores are used to flow working fluid through the formation [0075], [0080].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Langset so that the inlet wellbore included a plurality of lateral wellbore extending therefrom and interconnecting with a plurality of lateral wellbore extending from the outlet wellbore as taught by Toews in order to have increased the surface area of the formation covered by the well system [0080].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langset in view of Toews as applied to claim 1 above, and further in view of Muir et al. (US 2017/0130703, Muir).

Langset, as modified, discloses all of the limitations of the above claim(s) except for the method further including the step of dynamically modifying said conditioning responsive to signaling data obtained during drilling of said inlet wellbore and said outlet wellbore.
Muir discloses a system similar to that of Toews Fig 1.  Muir further discloses measuring while drilling the inlet 10 and outlet 14 wells and interconnecting the wells 12 in order to be able to control such things as the direction of the wells and target identification as well as analyze the characteristics of the downhole formations Fig 1, [0007], [0030], [0031].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Langset to include measuring while drilling the wells and interconnecting segment and modifying the conditioning of the segment in response, as suggested by Muir, in order to have been able to analyze the zone used in the geothermal process [0007] and make any necessary adjustments to the trajectory of the segment accordingly [0007].

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langset in view of Toews as applied to claim 5 above, and further in view of Frantz et al. (US 2017/0058181, Frantz).

Regarding claim 6:  Langset, as modified, discloses all of the limitations of the above claim(s) except for sealing the pore space comprising at least one of i) rendering said pore space impermeable to formation fluid ingress into at least a portion of said interconnecting segments or egress of said working fluid into said formation, ii) sealing said pore space during drilling in a continuous operation, or iii) sealing said pore space during drilling in a discontinuous operation.
Frantz discloses a method for modifying the pore space of a formation in a geothermal well Abstract. The method involves grouting the rock surrounding the well which will render the pore space impermeable to fluid moving into or out of the formation [0003].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Langset to include grouting the rock in the interconnecting segment, as suggested by Frantz, in order to have been able to prevented contamination of the subsurface as well as preventing groundwater contamination [0003].

Regarding claim 7:  Langset, as modified, discloses all of the limitations of the above claim(s) except for the method further including the step of selecting a modification based on signaling data from signaling between said inlet wellbore and said outlet wellbore.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Langset to include determining how to modify the pore space based on downhole signals between the inlet and outlet well in order to have been able to make such modification based on the conditions of the geothermal system.  This would have achieved the predictable result of ensuring that the most efficient system was formed and operated.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langset in view of Toews as applied to claim 5 above, and further in view of Danko (US 2019/0128008).

Regarding claim 8:  Langset, as modified, discloses all of the limitations of the above claim(s) except for said unit operation includes forming conduits in said formation relative to a longitudinal axis of said interconnecting segments and in fluid communication therewith for augmenting thermal recovery with said working fluid.
Danko discloses a system similar to that of Langset.  Danko further discloses forming conduits 1701 in the well 1702 of a geothermal system.  These conduits are formed relative to the longitudinal axis of the well and are intended to augment thermal recovery Fig 17, [0124].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Langset to include forming conduits in the interconnecting segment, as suggested by Danko, in order to have allowed the coolant to efficiently contact a larger surface area [0124].

Regarding claim 9:  Wherein said conduits have a terminal end Fig 17 of Danko.

Regarding claim 10:  Wherein said conduits comprise at least one of radial bore segments, induced fractures [0122] of Danko, induced cracks, or induced fissures.

Regarding claim 11:  The method further including the step of augmenting thermal recovery with said conduits by flowing a portion of the working fluid into the conduits and allowing the portion of the working fluid in the conduits to heat a portion of the working fluid inside the interconnecting segments [0124] of Danko.

Regarding claim 12:  Langset, as modified, discloses all of the limitations of the above claim(s) except for the method further including the step of positioning radial bore segments of the second interconnecting segment in thermal contact with the adjacent radial bore segments of the first interconnecting segment of another well. 
Toews further discloses that the method therein can include the step of positioning radial bore segments of the second interconnecting segment in thermal contact with the adjacent radial bore segments of the first interconnecting segment of another well Fig 5, [0030], [0075], [0080] of Toews.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Langset so that the method included the step of positioning radial bore segments of the second interconnecting segment in thermal contact with the adjacent radial bore segments of the first interconnecting segment of another well as taught by Toews in order to have increased the surface area of the formation covered by the well system [0080].

Regarding claim 13:  Langset, as modified, discloses that the well, in a side view, is a U-shaped wellbore Fig of Langset.
Langset, as modified, discloses all of the limitations of the above claim(s) except for the method further including the step of connecting radial bore segments of an interconnecting segment for fluid communication with the adjacent radial bore segments of an adjacent interconnecting segment of another well.
The method further including the step of connecting radial bore segments of an interconnecting segment for fluid communication with the adjacent radial bore segments of an adjacent interconnecting segment of another well Fig 5, [0030], [0075], [0080] of Toews.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Langset so that the method included the step of connecting radial bore segments of an interconnecting segment for fluid communication with the adjacent radial bore segments of an adjacent interconnecting segment of another well as taught by Toews in order to have increased the surface area of the formation covered by the well system [0080].

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langset in view of Toews as applied to claim1 above, and further in view of Kravits et al. (US 7,493,951, Kravits).

Langset, as modified, discloses all of the limitations of the above claim(s) except for the interconnecting segment further comprising a detritus segment extending from the downhole junction to a downhole end and configured to accumulate detritus of the geothermal recovery well.
Kravits discloses a wellbore system that includes an interconnected inlet well 20 and outlet well 26, Fig 1B.  The system also includes a sump S at the junction of the two wells Fig 1B.  This sump is used to collect fluids, debris, or fines 4:21-25.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Langset so that interconnecting segments included a detritus segment extending from the junction thereof, as taught by Kravits, in order to have been able to collect debris and fines for later removal to the surface 4:21-25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/6/2022